Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 24, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144962 & (50)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  EDWARD C. LEVY COMPANY, d/b/a                                                                           Brian K. Zahra,
  KILLINS CONCRETE COMPANY,                                                                                          Justices
            Plaintiff-Appellee,
  v                                                                SC: 144962
                                                                   COA: 298137
                                                                   Wayne CC: 07-704247-CK
  HAMMER TRUCKING, INC.,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the March 6, 2012 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 24, 2012                       _________________________________________
         p0716                                                                Clerk